I would first like 
to congratulate Mr. Kutesa on his election to the 
presidency of the General Assembly at its sixty-ninth 
session.

In the opening sentences of our Charter, we read 
that the United Nations was set up to save succeeding 
generations from the scourge of war and to reaffirm 
faith in fundamental human rights and in the equal 
rights of nations large and small. In the year marking 
the 100th anniversary of the start of the First World 
War and the seventy-fifth of the start of the Second 
World War, those words hold a particular resonance for 
us — for Poles, Europeans and every society affected 
by those tragedies. Both wars were waged partly on 
Polish territory; the second began with Nazi Germany’s 
aggression in collaboration with the Soviet Union. Our 
past compels us to reflect on the Charter’s words and 
those events of twentieth-century history, which form 
the backdrop to our decision-making at the national 

level, and similarly bind together the entire international 
community gathered here at the United Nations.

One result of the First World War was to foster the 
dream of a world without war. That belief and general 
desire bore fruit in the League of Nations, the first 
collective security system in history. It included all 
the factors needed to make a positive mark on history 
and to maintain peace and security. It functioned on 
a foundation of important rules that prohibited war 
and encouraged the peaceful settlement of disputes. It 
had shared bodies, disarmament conferences and an 
international judiciary.

Despite all those institutions, however, we were 
unable to make a world without wars. The League 
eventually became an easy target, if not an object of 
ridicule. Yet it was not the League itself that failed. It 
was failed by its members, and chiefly by the Powers 
that had been entrusted with special responsibility for 
implementing its principal task. They failed their test in 
the face of the expansion of totalitarian regimes on both 
the left and the right. The emergence of communism, 
national socialism and many militaristic dictatorships 
was in part due to the First World War. Those systems 
fed on conflict, because ideological war and war against 
other peoples — against other men — were part of their 
identity.

Those threats could have been resisted in time, 
but the democratic world failed, choosing a short-
sighted policy of appeasement and the satisfaction of 
dictatorships’ appetites at the expense of weaker States. 
The price paid for that negligence was the Second World 
War, and the whole of humankind had to pay a price 
that would once have been unimaginable. It is from 
the horrible experience of that war, of the Holocaust, 
that the legal notion of genocide stems. Its originator 
and the author of the Convention on the Prevention 
and Punishment of the Crime of Genocide was a Polish 
lawyer, Raphael Lemkin, who understood the criminal 
nature of both kinds of totalitarianism even before the 
war.

After the hecatombs of the war, the international 
community decided once again to build a system of 
collective security. I am glad that next year we will be 
celebrating the seventieth anniversary of the foundation 
of the United Nations. There are very few now who 
remember the world without our Organization, and 
it would be difficult to imagine the world without 
its activity. During the nearly seven decades of its 
existence, the United Nations has had a track record of 
amazing achievements, but also many failures.

Today, however, the situation is especially 
worrying, as symptoms of the problems that once 
brought down the League of Nations are reappearing. 
We are witnessing a rebirth of the super-Power, a return 
to the thinking that divided the world into categories 
of geopolitical zones of influence and that has already 
led the international community into a morass of 
hatred, confrontation and conflict. The United Nations 
should remain vigilant in the face of a return to such 
attitudes— it should tolerate no departure from the 
principles of security and international relations laid 
down in the Charter. Tolerance of such attitudes always 
ends badly and not infrequently leads to catastrophe.

We cannot overemphasize that the occupation 
of Crimea and the aggression in Ukraine violate 
the standards of international law and trample on 
the fundamental values of the United Nations. The 
ideological background of the conflict is a return to 
the rhetoric of the first half of the twentieth century, 
a return to the logic of zones of influence, of might is 
right, and of ruthless imperial domination of weaker 
neighbours, which are apparently obliged to be obedient 
satellites of a Power redesigning the foundations of the 
civilized international order.

The Security Council, the organ responsible 
for peace, proved to be ineffective when faced with 
conflicts in Ukraine and other regions of the world, 
partly due to its rules of operation. We are threatened 
by a further descent into powerlessness if such rules are 
not amended. It is salutary that the General Assembly 
rose to the challenge when, in resolution 68/262, of 
27 March 2014, it took the side of the weaker party that 
was being targeted in an act of imperial aggression.

I feel all the more sad and concerned uttering 
the foregoing words, since we are celebrating the 
joyful twenty-fifth anniversary of the abolishment 
of communism and the collapse of the Soviet bloc 
in Poland, which is also being celebrated in other 
countries of the region. That “spring of nations”, the 
second in the history of Europe, brought freedom to 
the nations of Central and Eastern Europe and respect 
for human rights and good democratic governance. At 
the time, changes for the better took place throughout 
Europe, and even worldwide. The Iron Curtain fell and 
so did the bipolar division of the world. The Cold War 
confrontation and its accompanying threats of nuclear 
conflict became things of the past.

That historical change began in Poland with the 
establishment of the 10 million-strong Solidarity 
movement, a peaceful opposition movement against 
totalitarian oppression and the violation of nations’ 
rights. The victorious parliamentary elections of 4 June 
brought about the formation, on 12 September 1989, 
of the first non-Communist Government in our part of 
Europe since the Second World War, the Government of 
Tadeusz Mazowiecki.

Just two weeks later, on 25 September, precisely 
25 years ago, the Minister for Foreign Affairs in that 
new Government, Professor Krzysztof Skubiszewski, 
addressed the Assembly from this very rostrum (see 
A/44/PV.4) and proclaimed that the new Poland would 
not respect the logic of zones of influence. He further 
revealed that we would respect existing treaties and 
obligations, as well as the security interests of other 
States, and none of that would result in any limitations 
with respect to choosing or changing the system of 
polity.

That new logic of international relations has 
been most beneficial for Europe, where a great wave 
of unification has been set in motion thanks to the 
strengthening of the mechanisms of integration of the 
European Community and its expansion to include 
many new States. In our region, the European Union 
is a synonym for peace. It was established so that 
there would be no more wars on a continent that had 
previously been notorious for them. And indeed, the 
European Union has become a significant force for 
peace in Europe and far beyond its borders, to which 
Poland has contributed in a highly active way.

We had the right to hope that the benefits of the end 
of divisions in Europe and of the logic of imperial zones 
of influence would be shared by a growing number of 
States and nations — and not only in Europe — and that 
they would be able to decide their fate democratically 
and build their lives in peace and prosperity, free from 
external domination. We have hoped and continue to 
hope for a democratic modernization of Russia. But 
what happened six months ago in Eastern Europe 
dealt a blow to that hope and threatened security 
on our European continent. In our part of Europe, 
people are again asking themselves whether war as a 
method of obtaining a political goal will also be the 
long-term European reality. We cannot acquiesce to 
the brutalization of international life anywhere in the 
world — far less so in Europe, where the wounds of two 
World Wars are still healing.

Yet wars and conflicts are also continuing in other 
parts of our globe and are creating countless victims, 
suffering and destruction. We have all been surprised 
by the rapid development of the so-called Islamic 
State of Iraq and the Levant (ISIL). The brutality of 
the actions of its fighters, who are murdering and 
persecuting people of every faith, including those who 
profess Islam, must inspire terror and trigger a response 
from the international community. ISIL’s barbarism is a 
challenge for all of humankind, irrespective of religion, 
ethnic origin or political viewpoint. We, the States 
faithful to the United Nations Charter, cannot shirk our 
responsibility for providing security. We are responsible 
for protecting those threatened by cruel violence. Yet 
everything must be done to ensure that the actions we 
take do not contravene the United Nations Charter.

We express our concern and sympathy for the 
civilian victims of the conflicts and tragedies in Syria, 
Libya, Israel, the Gaza Strip and many African States. 
All those conflicts, and to an even greater degree the 
civil wars in some African countries, are accompanied 
by humanitarian catastrophes. The United Nations, 
and especially the super-Powers that can influence 
the participating parties, should do everything to stop 
them.

Nobody could ever take the place of the United 
Nations and its agencies in providing aid to refugees 
and other victims of humanitarian tragedies. On 
behalf of Poland, I hereby express appreciation for 
them. and recognition for the thousands of courageous 
members of humanitarian organizations, United 
Nations agencies and non-governmental organizations 
who, amid all the dangers and frequently at the cost of 
their own lives, hurry to the aid of those who suffer 
persecution. They help those whose security and health 
is threatened — those left alone, without a roof over 
their heads, who are far away from homes to which, 
due to destruction, many will never be able to return. 
An ever-increasing number of people are experiencing 
suffering and cruelty linked to military conflicts. 
That horrifying trend must be stopped by our common 
efforts.

The fact that, in so many places, we are witnessing 
conflicts that entail human tragedy and the deaths 
of thousands of people is due, as a general rule, to a 
failure to observe fundamental human rights. Entire 
communities and nations are denied influence over 
political decisions. Power without control is, in most 
cases, corrupt and self-loving, incapable of lifting 

countries out of underdevelopment and poverty. That 
is the background to the conflicts and rebellions in 
Ukraine, Iraq, Libya and many other places in the world. 
That is why we must increase our efforts to help by 
offering development assistance to bring about social, 
economic and political transformation. Otherwise, the 
only alternative to dictatorship will be chaos.

Poland is especially attached to the role of 
democracy in the life of nations, their development 
and international activity. We know how much we lost 
because of the absence of democracy under communism, 
and we know how much we gained when we returned to 
democracy as a means of achieving our civic aspirations 
and an expression of our national sovereignty. It was 
for that purpose that a broad international initiative by 
the Community of Democracies was born in Warsaw in 
2000. That is precisely why my country established the 
international Lech Wa..sa Solidarity Award for activity 
in support of democracy and fundamental freedoms.

Poland steadfastly believes that sustainable 
development cannot be achieved without the rule of law 
and respect for fundamental rights and freedoms for 
all. We will strive to attain the appropriate inclusion of 
those questions in the new United Nations development 
agenda. Through our experiences over the past few 
decades in our history, we have learned the importance 
of solidarity, responsibility and involvement — the 
triad of principles in the United Nations system we are 
faithful to.

We fully acknowledge the involvement of the 
United Nations in the improvement of the social and 
economic situation in those regions of the world where 
conditions are the most difficult. Poland actively 
participates in the definition of the priorities and means 
of implementation of the new development agenda that 
will replace the Millennium Development Goals of 
2000, and we will purposefully participate in making 
it a reality. The new development agenda should fully 
and coherently integrate the economic, social and 
environmental dimensions of sustainable development, 
while at the same time focusing on the reduction of 
poverty and protection of the natural environment.

Reaching an international understanding on that 
matter is a task that is as ambitious as it is difficult — yet 
it is necessary and feasible. The output of the previous 
Assembly session, worked on by the Open Working 
Group on Sustainable Development Goals under 
the highly efficient co-chairmanship of Kenya and 
Hungary, defines the course of further discussion on 
the matter. Poland will continue its active involvement 
in a dialogue that should bring about the development of 
a new, ambitious and universal post-2015 development 
agenda.

It is vitally important to halt any further global 
climate change caused by the development of human 
civilization and to adjust to the changes that are already 
irreversible. Here lurk existential issues pertaining 
to security, the problems of economic development, 
the maintenance of biological diversity in the Earth’s 
ecosystem and quality of life. In its capacity as host 
of the United Nations Climate Change Conference held 
in Warsaw in November 2013, and as we still hold the 
presidency of the Conference of the Parties to the United 
Nations Framework Convention on Climate Change, 
Poland remains committed to achieving a successful 
conclusion to the negotiations. We believe that it is 
possible to achieve an understanding in a manner 
that is fair to countries at various levels of economic 
development. Agreement is possible, and I hope such 
an understanding will be arrived at in the near future. 
I would like to reiterate that, despite the hardships and 
costs of economic transformation, Poland has decreased 
its greenhouse gas emissions by approximately 30 per 
cent since 1988 — that is, it has greatly exceeded the 
reduction obligations stipulated in the Kyoto Protocol.

Poland is deeply involved in various fields of 
activity covered by this Organization, ranging from 
human rights to disarmament. That is why we know 
perfectly well that nothing can replace the United 
Nations system, which is continuously improvable. 
Poland is currently assuming an increasing measure 
of responsibility for cooperation in development, 
humanitarian aid and climate protection. We are 
ready to share our experience and our ideas as a 
non-permanent member of the Security Council for the 
period 2018-2019. We intend to support a reform of that 
body that will increase its representative character and, 
in parallel, reinforce its efficiency. The reform should 
primarily concern the Council’s mandate in situations 
involving the principle of the responsibility to protect, 
which was approved by our community in 2005. The 
idea must be to develop a mechanism that will provide 
the Council with the capacity to act in such situations, 
while at the same time making it impossible to use the 
mandate of the Council for purposes other than the 
discharge of that responsibility.


I have raised that idea from this rostrum twice 
already. It should perhaps be combined with a broader 
reform of the Council, the outlines of which were given 
shape before the historic summit held in 2005. The 
situation is unchanged from nearly 70 years ago — we 
want to save succeeding generations from the scourge 
of war and reaffirm faith in fundamental human rights 
and the rights of nations, large and small.
